DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1910858.8, filed on July 30, 2019.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 19, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 


Claims 1, and 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, and 5-6 are directed to method claims. Therefore, on its face, claims 1, and 5-6 are directed to a statutory category of invention under Step 1 of the 2019 Patent Subject Matter Eligibility Guidance. Claims 1, and 5-6 include the steps of observing, evaluating, and judging, and these steps under their broadest reason interpretation, cover certain methods of mental processes, an abstract idea. Claims 1, and 5-6 are also directed to the abstract idea without significantly more, under Prong One and Prong Two of the Revised Step 2A and Step 2B of the 2019 Patent Subject Matter Eligibility Guidance, which is a judicial exception to 35 USC § 101.

Claim 1, under Step 2A, Prong One, recites, in part, “… obtaining image data from a camera … image processing the image data … looking up the VRM (vehicle registration mark) … obtain at least one dimension of the other vehicle … updating a context of the autonomous vehicle …”, are steps describing concepts that can be performed in the human mind and thus grouped as a certain mental process, an abstract idea.  Specifically, claim 1 articulates the steps of obtaining image data (observing), image processing (analyzing) the image data to obtain a VRM, then looking up the VRM in a vehicle database (observing and evaluating), followed by looking up make, model and date of manufacture in a vehicle dimensions database (observing and evaluating), and updating a context of an autonomous vehicle based on a determination 

Claim 1, under Step 2A, Prong Two, the methods of mental processes judicial exception are not integrated into a practical application because there are no additional elements recited in the claim language to be integrated into the claim as a whole, therefore claim 1 would still be directed to an abstract idea.

Claim 1, under Step 2B, does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above in Step 2A, Prong Two, claim 1 does not recite any additional elements, therefore, claim 1 is not patent eligible.

Similarly, dependent claims 5-6 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claims 5-6 when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 for the same reasons as claim 1. The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US-20160171015-A1) in view of Jackson (US-20140201266-A1).

Regarding claim 1, Karlsson teaches a method of processing data for a driving automation system (see Karlsson, Abstract, figure 1, regarding “a registration plate reading arrangement configured to read registration plate information of a surrounding vehicle and an information retrieving unit configured to retrieve from a database at least one dimension of the surrounding vehicle, based on the read registration plate information”), the method comprising steps of: obtaining image data from a camera of an autonomous vehicle, the image data comprising at least one image of a surrounding area of the autonomous vehicle (see Karlsson, figure 1, paragraph 52, regarding registration plate reading arrangement 7 may comprise an imaging unit arranged to capture images of a driving environment external to the host vehicle 3); image processing the image data to obtain a vehicle registration mark, VRM, of another vehicle within the surrounding area (see Karlsson, figure 1, paragraph 52, regarding registration plate reading arrangement 7 capable to  “discern registration plate information (VRM) of the at least one surrounding vehicle 5, 6”); look up the VRM of the other vehicle in a vehicle information database to obtain at least one dimension of the other vehicle, the vehicle dimensions database containing at least one respective dimension for each of a plurality of vehicles area (see Karlsson, figure 1, paragraph 53, regarding information retrieving unit 9 comprises means for communicating with the database 11.1, 11.2. The information retrieving unit 9 is configured to retrieve from the database 11.1, 11.2 at least one dimension w, I5 of the at least one surrounding vehicle 5, 6 based on the read registration plate information”); and updating a context of the autonomous vehicle based on said at least one dimension of the other vehicle (see Karlsson, figure 1, paragraph 66, regarding “information retrieval arrangement 1 may be comprised in an autonomous driving control system utilizing dimensions of surrounding vehicles 5, 6 retrieved from the database to perform, improve and/or verify distance calculations, and/or relative speed calculations, to the surrounding vehicles 5, 6. Also, such an autonomous driving control system may utilize the retrieved dimensions to perform improved interpretations (updating a context) of a driving environment external to a host vehicle 3”).
	Jackson teaches a two-step mapping method of a license plate (VRM) to the dimensions of a vehicle utilizing a vehicle information/registry database in conjunction with a vehicle dimensions database (see Jackson, figures 1 and 3, paragraphs 70-71, regarding vehicle (registration) database 326 and vehicle dimension database 160)
It would have been obvious to one of ordinary skill in the art at the of Applicant’s filing date to modify the method of Karlsson to further comprise the two-step mapping method of Jackson because indexing further into a vehicle dimensions database can provide additional vehicle information/parameters that can refine and improve the modelling of the surrounding environment more accurately to more safely perform the desired autonomous vehicle maneuvers, and therefore, modified Karlsson enables a look up the VRM of the other vehicle in a vehicle information database to obtain information indicative of the make, the model and the date of manufacture of the other vehicle, the vehicle information database containing information indicative of each of a make, a model and a date of manufacture for each of a plurality of VRMs (see Jackson, figures 1 and 3, paragraphs 33, 62, and 70-71, regarding “once the license plate number has been recognized, the make and model (including year) of the vehicle may be obtained from the official vehicle registration database 326”); look up information indicative of the make, the model and the date of manufacture of the other vehicle in a vehicle dimensions database to obtain at least one (see Jackson, figures 1 and 3, paragraphs 33, 62, and 70-71, regarding “vehicle dimension database 160 may include information as to the overall dimensions of every make and model of vehicle”);

Regarding claim 2, modified Karlsson teaches the method of claim 1, including wherein obtaining image data and image processing the image data are performed at the autonomous vehicle and looking up the VRM of the other vehicle in a vehicle information database is performed at a server, and further comprising transmitting a request signal from the autonomous vehicle to the server, the request signal comprising an indication of the VRM of the other vehicle (see Jackson, figure 1, paragraphs 23, and 25, regarding “request server 116 using a variety of remote or external communication devices 130 to transmit a data request to the request server 116 regarding a particular vehicle of interest”).

Regarding claim 3, modified Karlsson teaches the method of claim 2, including wherein looking up the make, the model and the date of manufacture of the other vehicle in a vehicle dimensions database is performed at the server, and further comprising transmitting a response signal from the server to the autonomous vehicle, the response signal comprising an indication of the at least one dimension of the other vehicle (see Jackson, figures 1 and 3, paragraphs 33, 62, and 70-71, regarding “vehicle dimension database 160 may include information as to the overall dimensions of every make and model of vehicle”, whereby the request for information may be made by the request server 116).

Regarding claim 4, modified Karlsson teaches the method of claim 2, including further comprising transmitting a response signal from the server to the autonomous vehicle, the response signal comprising an indication of the make, the model and the date of manufacture of the other vehicle, and wherein looking up the make, the model and the date of manufacture of the other vehicle in a vehicle dimensions database is performed at the autonomous vehicle (see Jackson, figures 1 and 3, paragraphs 33, 62, and 70-71, regarding “once the license plate number has been recognized, the make and model (including year) of the vehicle may be obtained from the official vehicle registration database 326”, whereby the request for information may be made by the request server 116).

Regarding claim 5, modified Karlsson teaches the method of claim 1, including wherein updating the context of the autonomous vehicle comprises adding the at least one dimension of the other vehicle to the context (see Karlsson, figure 1, paragraph 66, regarding “information retrieval arrangement 1 may be comprised in an autonomous driving control system utilizing dimensions of surrounding vehicles 5, 6 retrieved from the database to perform, improve and/or verify distance calculations, and/or relative speed calculations, to the surrounding vehicles 5, 6. Also, such an autonomous driving control system may utilize the retrieved dimensions to perform improved interpretations (updating a context) of a driving environment external to a host vehicle 3”).

Regarding claim 6, modified Karlsson teaches the method of claim 1, including wherein updating the context of the autonomous vehicle comprises determining whether a value of the at least one dimension of the other vehicle obtained from the vehicle dimensions database corresponds to a value of the at least one dimension of the other vehicle, and based on the determining updating a value of the at least one dimensions of the other vehicle within the context (see Karlsson, figure 1, paragraph 66, regarding “information retrieval arrangement 1 may be comprised in an autonomous driving control system utilizing dimensions of surrounding vehicles 5, 6 retrieved from the database to perform, improve and/or verify distance (dimension value) calculations, and/or relative speed calculations, to the surrounding vehicles 5, 6. Also, such an autonomous driving control system may utilize the retrieved dimensions to perform improved interpretations (updating a context) of a driving environment external to a host vehicle 3”).

Regarding claim 7, modified Karlsson teaches the method of claim 1, including further comprising providing the updated context to at least one of an instrument cluster of the autonomous vehicle and at least one sensor of the autonomous vehicle.
It would have been obvious to one of ordinary skill in the art at the of Applicant’s filing date to utilize, when available, a distance to obstacle parameter, to notify or alert a driver via an instrument cluster, either visually, auditory, or tactilely, when a collision 

Regarding claim 8, modified Karlsson teaches the method of claim 2, including wherein the request signal is transmitted from the autonomous vehicle using a mobile communications network (see Jackson, figure 7, paragraph 102, regarding “Client devices 722 may include wireless devices and/or wired devices, such as cellular telephones, smart phones, computers, mobile devices, tablets, a GPS navigation device, on-board vehicle computers with telecommunication capability, or any suitable communication device capable of transmitting a GPS signal and/or receiving system notifications.”).

Regarding claim 9, modified Karlsson teaches the method of claim 1, including further comprising responsive to updating the context, modifying a driving behaviour of the driving automation system (see Karlsson, figure 1, paragraph 66, regarding “information retrieval arrangement 1 may be comprised in an autonomous driving control system utilizing dimensions of surrounding vehicles 5, 6 retrieved from the database to perform, improve and/or verify distance (dimension value) calculations, and/or relative speed calculations, to the surrounding vehicles 5, 6. Also, such an autonomous driving control system may utilize the retrieved dimensions to perform improved interpretations (updating a context) of a driving environment external to a host vehicle 3”, and therefore, modifying a driving behavior of the driving automation system).

Regarding claim 10, modified Karlsson teaches the method of claim 1, including further comprising generating a control signal comprising instructions configured to cause the driving automation system to set a distance between the autonomous vehicle and the other vehicle depending on the at least one dimension of the other vehicle (see Karlsson, figure 1, paragraph 66, regarding “information retrieval arrangement 1 may be comprised in an autonomous driving control system utilizing dimensions of surrounding vehicles 5, 6 retrieved from the database to perform, improve and/or verify distance calculations, and/or relative speed calculations, to the surrounding vehicles 5, 6. Also, such an autonomous driving control system may utilize the retrieved dimensions to perform improved interpretations of a driving environment external to a host vehicle 3. Thereby, autonomous driving capability of such an autonomous driving control system may be improved as compared to previously autonomous driving control systems”, and therefore, modifying a driving behavior of the driving automation system, such as altering/setting a distance during an automated maneuver).

Regarding claim 11, modified Karlsson teaches the method of claim 1, including further comprising generating a control signal comprising instructions configured to cause the driving automation system to determine an overtaking procedure for the autonomous vehicle to overtake the other vehicle depending on the at least one (see Karlsson, figure 1, paragraph 66, regarding “information retrieval arrangement 1 may be comprised in an autonomous driving control system utilizing dimensions of surrounding vehicles 5, 6 retrieved from the database to perform, improve and/or verify distance calculations, and/or relative speed calculations, to the surrounding vehicles 5, 6. Also, such an autonomous driving control system may utilize the retrieved dimensions to perform improved interpretations of a driving environment external to a host vehicle 3. Thereby, autonomous driving capability of such an autonomous driving control system may be improved as compared to previously autonomous driving control systems”, and therefore, modifying a driving behavior of the driving automation system, such as altering/setting a distance during an automated maneuver, such as overtaking another vehicle).

Regarding claim 12, independent claim 12 is a non-transitory computer program product which, when executed by at least one processor of a computing device, performs the identical method of independent claim 1, therefore, claim 12 is also rejected under 35 U.S.C. 103 for the same rationale as claim 1.

Regarding claim 13-21, independent claim 13 is a computing device comprising: interface circuitry; and processing circuitry that performs the identical method of independent claim 1, and similarly, dependent claims 14-21 of independent claim 13 also performs the identical methods corresponding to dependent claims 3-5, and 7-11, 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/P.Y.N./Examiner, Art Unit 3661

March 10, 2022

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661